DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/696,025 filled on 11/26/2019. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN201941040204 filed on 10/04/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022, 06/23/2022 and 09/09/2022 have been considered. The submission follows the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Response to Amendment
This office action is in response to the amendments submitted on 06/23/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 3, 22 are amended and claims 9-21 are canceled.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23,24 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner want to point out that claim 21 is being canceled. Claim 23-25 are still dependent on a canceled claim. Thus, the scope of the claims 23-25 is unclear. For this reason, examiner did not examine the claims 23-25.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 6 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hannott et al. (US 20120312103A1), (hereinafter Hannott).
Regarding claim 1, Hannott teaches 
an insertion end (Fig 1, 3, Para[0079], proximal region 3) positionable within the annular cavity and configured to travel through the annular cavity (Fig 7 and 8, annular cavity -33,Para[0100], line 1-5, “FIG. 8 schematically shows a borescope 1 b according to the invention, which is suitable for inspecting the lower region of the combustion chamber 33 (i.e. Annular cavity)  and has been inserted into the annular combustion chamber 33 already described in conjunction with FIG. 7. Comparison between fig 7 and Fig 8 shows that the “insert “is position able and can travel through the cavity); 
a steering end opposite said insertion end (Fig 1, Para [0079], proximal region 3-insertion end and distal end 2- steering end); 


    PNG
    media_image1.png
    568
    1110
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    669
    622
    media_image2.png
    Greyscale


a body extending from said insertion end to said steering end (Fig 1, flexible region 4, Para[0079], line 7-8, “The flexible region 4 (i.e. body)  is disposed between the proximal region 3 and the distal region 2”) and sized to fit within the annular cavity (Para[0096], line 9-12, “In particular, the borescope 1 can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it possible (i.e. sized to fit within)  to examine regions of e.g. a combustion chamber (i.e. annular cavity)  that are difficult to access.” ), wherein said body has a first stiffness (Para[0083], line 4-6, “ If the internal wire cables 7,8 are tightened (i.e. first stiffness is before tightened) , the flexible region 4 (i.e. body) forms a predetermined geometry, depending on shape, arrangement and size of the segments 5.”) with the insertion apparatus in a curved configuration ( Para[0083], “If the internal wire cables 7, 8 are tightened, the flexible region 4 forms a predetermined geometry, depending on shape, arrangement and size of the segment (i.e. it can be curved too)”) and curves along the circumference (Para[0096], line 9-12, “In particular, the borescope 1 can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it possible to examine regions of e.g. a combustion chamber (i.e. annular cavity) that are difficult to access.” ), as said insertion end travels through the annular cavity (Para[0098], line 1-4, “The distal region 2 and the flexible region 4, and also part of the proximal region 3 of the borescope 1 a have been inserted into the interior of the annular combustion chamber 33 (i.e. travels through the annular cavity ) through the outer wall 42 through the flange 35”) ;
a stiffener ( Para [0083], line 4-6, “If the internal wire cables 7 (i.e. a stiffener) ,8 are tightened, the flexible region 4 forms a predetermined geometry, depending on shape, arrangement and size of the segments 5.”),  coupled to said body and extending from said steering end to said insertion end ( Para[0080], line 1-6, “The segments 5 are interconnected with the aid of wire cables 7 and 8 that are disposed in the interior of the segments 5. The wire cables 7 and 8 may also merely be one wire cable (i.e. a stiffener), which firstly passes through the segments 5 from the proximal region 3 (i.e. Insertion end) to the distal region 2 (i.e. steering end).”) wherein said stiffener has a second stiffness greater than the first stiffness with the insertion apparatus in a curved configuration( Para[0083], “If the internal wire cables 7, 8 are tightened, the flexible region 4 forms a predetermined geometry, depending on shape, arrangement and size of the segment (i.e. it can be curved too)”) and is configured to resist bending of said body (Para [0083], line 4-6, “If the internal wire cables 7, 8 are tightened (i.e. first stiffness is before tightened), the flexible region 4 (i.e. body) forms a predetermined geometry, depending on shape, arrangement and size of the segments 5 (i.e. before tightening is the first stiffness and after tightening is second stiffness. Second stiffness is greater than first one as flexible region 4 becomes stiff and turned to a certain geometry. When tightened it obviously prevents bend)”); 
at least one maintenance device coupled to said insertion end of said insertion apparatus (Para [0030], line 1-3, “By way of example, the inspection device can be embodied as a borescope (i.e. maintenance device), more particularly as a borescope for inspecting annular combustion chambers” (In light of specification Para [0033], line 1-4, maintenance device 150 can perform an inspection and /or repair); and 
	a displacement mechanism configured to adjust a position of said at least one maintenance device relative to said body (Para [0096], line 9-12, “In particular, the borescope 1 (i.e. maintenance device) can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it possible to examine regions of e.g. a combustion chamber (i.e. annular cavity) that are difficult to access (i.e. this teaches a displacement mechanism to adjust a position of the borescope i.e. the maintenance device).”).

Regarding claim 4 Hannott teaches the limitations of claim 1. 
Hannott further teaches wherein said stiffener (Para [0083], line 4-6, “If the internal wire cables 7, 8 are tightened (i.e. second stiffness), the flexible region 4 (i.e. body) forms a predetermined geometry, depending on shape, arrangement and size of the segments 5.”) comprises at least one of a cable and a hollow tube (Fig 1 represents the stiffener by 7 and 8 cable which is passing through the hollow tube 5).
  
Regarding claim 6 Hannott teaches the limitations of claim 1. 
Hannott further teaches wherein said at least one maintenance device is pivotably coupled to said insertion end, and wherein said displacement mechanism is configured to pivot (Fig 1 represents that the borescope can maneuvered using the cable 7, 8 and 6. This maneuvering technique means connected in pivotal way. Check Para [0082], for details) said at least one maintenance device (Para [0096], line 9-12, “In particular, the borescope 1 (i.e. maintenance device) can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it possible to examine regions of e.g. a combustion chamber (i.e. annular cavity) that are difficult to access (i.e. this teaches a displacement mechanism to adjust a position of the borescope i.e. the maintenance device).”) about said insertion end (Para [0032], line 1-5, “The method according to the invention for positioning an inspection device in a cavity relates to an inspection device that comprises a distal region, a proximal region, a flexible region disposed between the distal region and the proximal region, and at least one external guide element”).

Regarding claim 8, Hannott teaches the limitations of claim 1. 
Hannott further teaches wherein said at least one maintenance device comprises at least one of the following: an optical sensor (Para [0045], Fig 5, “FIG. 5 schematically shows the tip of the borescope (i.e. optical sensor) which has been equipped with a video camera”), a mechanical sensor, a thermal sensor, a magnetic sensor, an acoustic sensor, and an electromagnetic sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over  Hannott in view of Whitaker (US 20200405142 A1).
Regarding claim 2 Hannott teaches the limitations of claim 1.
	Hannott is silent with regards to wherein said body comprises a first surface and a second surface opposite said first surface, said first surface and said second surface extending from said steering end to said insertion end, said body having a thickness defined between said first surface and said second surface, wherein the thickness is less than a width of said first surface and said second surface, and wherein said body is configured toPage 3 of 10 Application. No. 16/696,025 Response to Restriction Requirement Docket No. 507404-US-2; 21339-152512-US curve in a direction perpendicular to said first surface and said second surface.
	Whitaker teaches wherein said body comprises a first surface and a second surface opposite said first surface (Fig 2, first surface 204, second surface 220), said first surface and said second surface extending from said steering end to said insertion end (Fig 2, 206 and 204, Para [0028], “FIG. 2 is a side view of a medical use camera 200 in accordance with one or more embodiments of the present disclosure. The camera 200 shown in FIG. 2 includes some features similar to the camera described with respect to FIG. 1. These features include camera body 202, proximal end 206 (i.e. Steering end), distal end 204 (i.e. insertion end) )said body having a thickness defined between said first surface and said second surface, wherein the thickness is less than a width of said first surface and said second surface, and wherein said body is configured toPage 3 of 10 Application. No. 16/696,025 Response to Restriction Requirement Docket No. 507404-US-2; 21339-152512-UScurve in a direction perpendicular to said first surface and said second surface ( Para[0033], “] Camera 400 is similar in design to camera 100 shown in FIG. 1 in that the distal section 404 is flat, but whereas the bottom of camera 100 is slightly rounded, the bottom of 400 is flat as well. This results in a generally rectangular cross section (i.e. the thickness is less than a width of said first surface and said second surface) for both proximal section 406 and distal section 404. This allows the camera 400 to have a smaller height which can allow the user to see into spaces that have thin openings”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein said body comprises a first surface and a second surface opposite said first surface, said first surface and said second surface extending from said steering end to said insertion end, said body having a thickness defined between said first surface and said second surface, wherein the thickness is less than a width of said first surface and said second surface, and wherein said body is configured toPage 3 of 10 Application. No. 16/696,025 Response to Restriction Requirement Docket No. 507404-US-2; 21339-152512-US curve in a direction perpendicular to said first surface and said second surface as taught by Whitaker in view of Hannott for the purpose of  having a proper shape of insertion tool. Therefore, this specific shape of insertion tool will facilitate moving of the tool is narrow space and make inspection too hard to reach place easier.
Regarding claim 3 Hannott teaches limitations of claim 1.
Hannott further  teaches an insertion end (Fig 1, 3, Para[0079], proximal region 3) positionable within the annular cavity and configured to travel through the annular cavity (Fig 7 and 8, annular cavity -33,Para[0100], line 1-5, “FIG. 8 schematically shows a borescope 1 b according to the invention, which is suitable for inspecting the lower region of the combustion chamber 33 (i.e. Annular cavity)  and has been inserted into the annular combustion chamber 33 already described in conjunction with FIG. 7. Comparison between fig 7 and Fig 8 shows that the “insert “ is position able and can travel through the cavity) ; a steering end opposite said insertion end (Fig 1, Para[0079], proximal region 3-insertion end  and distal end 2- steering end )  ; a body extending from said insertion end to said steering end (Fig 1, flexible region 4, Para[0079], line 7-8, “The flexible region 4 (i.e. body)  is disposed between the proximal region 3 and the distal region 2”) and sized to fit within the annular cavity (Para[0096], line 9-12, “In particular, the borescope 1 can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it possible (i.e. sized to fit within)  to examine regions of e.g. a combustion chamber (i.e. annular cavity)  that are difficult to access.” ), wherein said body has a first stiffness (Para[0083], line 4-6, “ If the internal wire cables 7,8 are tightened (i.e. first stiffness is before tightened) , the flexible region 4 (i.e. body) forms a predetermined geometry, depending on shape, arrangement and size of the segments 5.”) with the insertion apparatus in a curved configuration ( Para[0083], “If the internal wire cables 7, 8 are tightened, the flexible region 4 forms a predetermined geometry, depending on shape, arrangement and size of the segment (i.e. it can be curved too)”) and curves along the circumference (Para[0096], line 9-12, “In particular, the borescope 1 can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it possible to examine regions of e.g. a combustion chamber (i.e. annular cavity) that are difficult to access.” ), as said insertion end travels through the annular cavity (Para[0098], line 1-4, “The distal region 2 and the flexible region 4, and also part of the proximal region 3 of the borescope 1 a have been inserted into the interior of the annular combustion chamber 33 (i.e. travels through the annular cavity ) through the outer wall 42 through the flange 35”) ;a stiffener ( Para [0083], line 4-6, “If the internal wire cables 7 (i.e. a stiffener) ,8 are tightened, the flexible region 4 forms a predetermined geometry, depending on shape, arrangement and size of the segments 5.”),  coupled to said body and extending from said steering end to said insertion end ( Para[0080], line 1-6, “The segments 5 are interconnected with the aid of wire cables 7 and 8 that are disposed in the interior of the segments 5. The wire cables 7 and 8 may also merely be one wire cable (i.e. a stiffener), which firstly passes through the segments 5 from the proximal region 3 (i.e. Insertion end) to the distal region 2 (i.e. steering end).”) wherein said stiffener has a second stiffness greater than the first stiffness with the insertion apparatus in a curved configuration( Para[0083], “If the internal wire cables 7, 8 are tightened, the flexible region 4 forms a predetermined geometry, depending on shape, arrangement and size of the segment (i.e. it can be curved too)”) and is configured to resist bending of said body (Para [0083], line 4-6, “If the internal wire cables 7, 8 are tightened (i.e. first stiffness is before tightened), the flexible region 4 (i.e. body) forms a predetermined geometry, depending on shape, arrangement and size of the segments 5 (i.e. before tightening is the first stiffness and after tightening is second stiffness. Second stiffness is greater than first one as flexible region 4 becomes stiff and turned to a certain geometry. When tightened it obviously prevents bend)”); at least one maintenance device coupled to said insertion end of said insertion apparatus (Para[0030], line 1-3, “By way of example, the inspection device can be embodied as a borescope (i.e. maintenance device) , more particularly as a borescope for inspecting annular combustion chambers” ( In light of specification Para[0033], line 1-4,  maintenance device 150  can perform  an inspection  and /or repair ); and 
	a displacement mechanism configured to adjust a position of said at least one maintenance device relative to said body (Para [0096], line 9-12, “In particular, the borescope 1 (i.e. maintenance device) can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it possible to examine regions of e.g. a combustion chamber (i.e. annular cavity) that are difficult to access (i.e. this teaches a displacement mechanism to adjust a position of the borescope i.e. the maintenance device).”).
	Hannott does not explicitly teach wherein said body comprises a first surface and a second surface opposite said first surface , said first surface and said second surface extending from said steering end to said insertion end said body having a thickness defined between said first surface and said second surface, wherein the thickness is less than a width of said first surface and said second surface, and wherein said body is configured toPage 3 of 10 Application. No. 16/696,025 Response to Restriction Requirement Docket No. 507404-US-2; 21339-152512-UScurve in a direction perpendicular to said first surface and said second surface wherein the thickness of said body is less than about 0.02 inchesi
Although Hannott discloses that the size of the body can be chosen or selected [Paragraph [0083] – “If the internal wire cables 7, 8 are tightened, the flexible region 4 forms a predetermined geometry, depending on shape, arrangement and size of the segments 5.”], Hannott fails to disclose a specific size of the body.  However, it would have been obvious to size the body sufficiently small as a design choice so as to permit insertion into a small opening.  See MPEP 2144.04(IV)(A).
	Whitaker teaches wherein said body comprises a first continuous surface and a second continuous surface opposite said first surface (Fig 2, first surface 204, second surface 204. From fig 2 it is clear that both surfaces are continuous. Also, paragraph 0028-0030 does not mention any discontinuity on surface.), said first continuous surface and said second continuous surface extending from said steering end to said insertion end (Fig 2, 206 and 204, Para [0028], “FIG. 2 is a side view of a medical use camera 200 in accordance with one or more embodiments of the present disclosure. The camera 200 shown in FIG. 2 includes some features similar to the camera described with respect to FIG. 1. These features include camera body 202, proximal end 206 (i.e. Steering end), distal end 204 (i.e. insertion end) )said body having a thickness defined between said first continuous surface and said second continuous surface, wherein the thickness is less than a width of said first continuous surface and said second continuous surface, and wherein said body is configured toPage 3 of 10 Application. No. 16/696,025Response to Restriction Requirement Docket No. 507404-US-2; 21339-152512-UScurve in a direction perpendicular to said first continuous surface and said second continuous surface ( Para[0033], “] Camera 400 is similar in design to camera 100 shown in FIG. 1 in that the distal section 404 is flat, but whereas the bottom of camera 100 is slightly rounded, the bottom of 400 is flat as well. This results in a generally rectangular cross section (i.e. the thickness is less than a width of said first surface and said second surface) for both proximal section 406 and distal section 404. This allows the camera 400 to have a smaller height which can allow the user to see into spaces that have thin openings”).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein said body comprises a first continuous surface and a second continuous surface opposite said first surface, said first surface and said second surface extending from said steering end to said insertion end, said body having a thickness defined between said first continuous surface and said second continuous surface, wherein the thickness is less than a width of said first surface and said second surface, and wherein said body is configured toPage 3 of 10 Application. No. 16/696,025 Response to Restriction Requirement Docket No. 507404-US-2; 21339-152512-UScurve in a direction perpendicular to said first continuous surface and said second continuous surface as taught by Whitaker in view of Hannott for the purpose of  having a proper shape of insertion tool. Therefore, this specific shape of insertion tool will facilitate moving of the tool is narrow space and make inspection too hard to reach place easier.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Hannott in view of Dubi et al. (US 20100256447A1).
Regarding claim 5 Hannott teaches the limitations of claim 1.
Hannott further teaches 
an insertion end (Fig 1, 3, Para[0079], proximal region 3) positionable within the annular cavity and configured to travel through the annular cavity (Fig 7 and 8, annular cavity -33,Para[0100], line 1-5, “FIG. 8 schematically shows a borescope 1 b according to the invention, which is suitable for inspecting the lower region of the combustion chamber 33 (i.e. Annular cavity)  and has been inserted into the annular combustion chamber 33 already described in conjunction with FIG. 7. Comparison between fig 7 and Fig 8 shows that the “insert “is position able and can travel through the cavity); 
a steering end opposite said insertion end (Fig 1, Para [0079], proximal region 3-insertion end and distal end 2- steering end); 


    PNG
    media_image1.png
    568
    1110
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    669
    622
    media_image2.png
    Greyscale


a body extending from said insertion end to said steering end (Fig 1, flexible region 4, Para[0079], line 7-8, “The flexible region 4 (i.e. body)  is disposed between the proximal region 3 and the distal region 2”) and sized to fit within the annular cavity (Para[0096], line 9-12, “In particular, the borescope 1 can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it possible (i.e. sized to fit within)  to examine regions of e.g. a combustion chamber (i.e. annular cavity)  that are difficult to access.” ), wherein said body has a first stiffness (Para[0083], line 4-6, “ If the internal wire cables 7,8 are tightened (i.e. first stiffness is before tightened) , the flexible region 4 (i.e. body) forms a predetermined geometry, depending on shape, arrangement and size of the segments 5.”) and curves along the circumference (Para[0096], line 9-12, “In particular, the borescope 1 can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it possible to examine regions of e.g. a combustion chamber (i.e. annular cavity) that are difficult to access.” ), as said insertion end travels through the annular cavity (Para[0098], line 1-4, “The distal region 2 and the flexible region 4, and also part of the proximal region 3 of the borescope 1 a have been inserted into the interior of the annular combustion chamber 33 (i.e. travels through the annular cavity ) through the outer wall 42 through the flange 35”) ;
a stiffener ( Para [0083], line 4-6, “If the internal wire cables 7 (i.e. a stiffener) ,8 are tightened, the flexible region 4 forms a predetermined geometry, depending on shape, arrangement and size of the segments 5.”),  coupled to said body and extending from said steering end to said insertion end ( Para[0080], line 1-6, “The segments 5 are interconnected with the aid of wire cables 7 and 8 that are disposed in the interior of the segments 5. The wire cables 7 and 8 may also merely be one wire cable (i.e. a stiffener), which firstly passes through the segments 5 from the proximal region 3 (i.e. Insertion end) to the distal region 2 (i.e. steering end).”) wherein said stiffener has a second stiffness greater than the first stiffness and is configured to resist bending of said body (Para [0083], line 4-6, “If the internal wire cables 7, 8 are tightened (i.e. first stiffness is before tightened), the flexible region 4 (i.e. body) forms a predetermined geometry, depending on shape, arrangement and size of the segments 5 (i.e. before tightening is the first stiffness and after tightening is second stiffness. Second stiffness is greater than first one as flexible region 4 becomes stiff and turned to a certain geometry. When tightened it obviously prevents bend)”); 
at least one maintenance device coupled to said insertion end of said insertion apparatus (Para [0030], line 1-3, “By way of example, the inspection device can be embodied as a borescope (i.e. maintenance device), more particularly as a borescope for inspecting annular combustion chambers” (In light of specification Para [0033], line 1-4, maintenance device 150 can perform an inspection and /or repair); and 
	a displacement mechanism configured to adjust a position of said at least one maintenance device relative to said body (Para [0096], line 9-12, “In particular, the borescope 1 (i.e. maintenance device) can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it possible to examine regions of e.g. a combustion chamber (i.e. annular cavity) that are difficult to access (i.e. this teaches a displacement mechanism to adjust a position of the borescope i.e. the maintenance device).”).
	Hannott is silent with regards to wherein said displacement mechanism includes an inflatable bladder and a flexible tube configured to deliver a fluid to said inflatable bladder, wherein said inflatable bladder is configured to switch between a deflated position and an at least partially inflated position, wherein switching the inflatable bladder from the deflated position to the at least partially inflated position adjusts the position of said at least one maintenance device relative to said body.

	Dubi teaches wherein said displacement mechanism includes an inflatable bladder and a flexible tube (Fig 1 and 3, bladder -4, tube -3, Para [0160], line 4-11, “The illustration shows inflatable anchoring balloon channels 2 in their inflated state as well as fluid channels 3 (i.e. tube). Additionally, illustrated is an exemplary plug-like element 4 (i.e. bladder). Also shown in the figure is channel 5, connecting the pump mechanism (not shown in the figure) to inflatable channels 2 of the device, channel  6 connecting the pump to plug element 4 of the device, and channel 7 connecting the pump to fluid channels 3 of the device. ) configured to deliver a fluid to said inflatable bladder ( Para[0021], “In one preferred embodiment, the device further comprises one or more open-ended longitudinally disposed non-inflatable channels affixed to the aforementioned internal tubular membrane, wherein said channels are capable of allowing the passage of fluids along (i.e. deliver a fluid)  their length”), wherein said inflatable bladder is configured to switch between a deflated position and an at least partially inflated position (Para[0149], line 5-13, “ Additionally, the device may include a plug or cap-like element 4. This element may be located at the proxymal end of the device and may either be freely movable (i.e. adjusting the position) along the device or be provided as a separate element. The element 4 is inserted into the anus during activation of the device, to act like a plug and prevent leakage of fecal material from the colon. Element 4 may be rigid, semi-rigid, or elastic, and made to conform to the structure of the anus. In another embodiment of the invention, element 4 may be inflatable, using a fluid or gas ) wherein switching the inflatable bladder from the deflated position to the at least partially inflated position adjusts (Para[0026], “In an alternative version of this embodiment of the device, each inflatable channel may comprise a plurality of separate segments, wherein each segment is isolated from its neighbor and maybe independently inflated and deflated by means of a separate inflation/deflation line attached thereto”) the position of said at least one maintenance device relative to said body ( Fig 1, element 8 , “In addition, the colonoscope (i.e. maintenance device ) distal end 8 is illustrated, exemplifying how the device of the invention is fitted over the colonoscope, in a sleeve-like manner.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein said displacement mechanism includes an inflatable bladder and a flexible tube configured to deliver a fluid to said inflatable bladder, wherein said inflatable bladder is configured to switch between a deflated position and an at least partially inflated position to adjust the position of said at least one maintenance device relative to said body as taught by Dubi in view of Hannott for the purpose of  having a mechanism to adjust position of maintenance device properly .Therefore, this technique  will facilitate the proper adjustment and maneuver of maintenance device by flexible bladder and tube set up.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Hannott in view of ET20 (Wireless Borescope, Klein Tools, January, 2019).
Regarding claim 7, Hannott teaches the limitations of claim 1.
	Hannott does not explicitly teach wherein said body is configured to convey power and communication signals for said at least one maintenance device.
	ET20 teaches wherein said body is configured to convey power and communication signals for said at least one maintenance device (Page 3, line 1-3, “The borescope (i.e. maintenance device), including the camera end, is NOT insulated. Avoid probing areas where energized conductive elements may be present. Shut off power (i.e. power signal) to nearby work areas before starting work. Page 2, line 1-4, “Klein Tools ET20 is a Wi-Fi-connected borescope with a 0.35" (9 mm) camera, and a 6' (1.8 m) armored gooseneck. The video output is displayed on Android® and Apple iOS powered phones by a Wi-Fi signal (i.e. communication signal) transmitted from the Borescope.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein said body is configured to convey power and communication signals for said at least one maintenance device.
as taught by ET20 in view of Hannott for the purpose of having power and communication signal for easy application. Therefore, this technique of having power and communication signal in borescope will facilitate its effective use as inspection tool by making real time communication easy.

Claims 22 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over  Hannott  in view of Peters and further in view of Grieken et al. (MX-2010013223-A1) (hereinafter Grieken).

Regarding claim 22 Hannott teaches 
an insertion end (Fig 1, 3, Para[0079], proximal region 3) positionable within the annular cavity and configured to travel through the annular cavity (Fig 7 and 8, annular cavity -33,Para[0100], line 1-5, “FIG. 8 schematically shows a borescope 1 b according to the invention, which is suitable for inspecting the lower region of the combustion chamber 33 (i.e. Annular cavity)  and has been inserted into the annular combustion chamber 33 already described in conjunction with FIG. 7. Comparison between fig 7 and Fig 8 shows that the “insert “is position able and can travel through the cavity); 
a steering end opposite said insertion end (Fig 1, Para [0079], proximal region 3-insertion end and distal end 2- steering end); 
a body extending from said insertion end to said steering end (Fig 1, flexible region 4, Para[0079], line 7-8, “The flexible region 4 (i.e. body)  is disposed between the proximal region 3 and the distal region 2”) and sized to fit within the annular cavity (Para[0096], line 9-12, “In particular, the borescope 1 can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it possible (i.e. sized to fit within)  to examine regions of e.g. a combustion chamber (i.e. annular cavity)  that are difficult to access.” ), wherein said body has a first stiffness (Para[0083], line 4-6, “ If the internal wire cables 7,8 are tightened (i.e. first stiffness) , the flexible region 4 (i.e. body) forms a predetermined geometry, depending on shape, arrangement and size of the segments 5.”) and curves along the circumference (Para[0096], line 9-12, “In particular, the borescope 1 can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it possible to examine regions of e.g. a combustion chamber (i.e. annular cavity) that are difficult to access.” ), as said insertion end travels through the annular cavity (Para[0098], line 1-4, “The distal region 2 and the flexible region 4, and also part of the proximal region 3 of the borescope 1 a have been inserted into the interior of the annular combustion chamber 33 (i.e. travels through the annular cavity ) through the outer wall 42 through the flange 35”) ;
a stiffener ( Para [0083], line 4-6, “If the internal wire cables 7 (i.e. a stiffener) ,8 are tightened, the flexible region 4 forms a predetermined geometry, depending on shape, arrangement and size of the segments 5.”),  coupled to said body and extending from said steering end to said insertion end ( Para[0080], line 1-6, “The segments 5 are interconnected with the aid of wire cables 7 and 8 that are disposed in the interior of the segments 5. The wire cables 7 and 8 may also merely be one wire cable (i.e. a stiffener), which firstly passes through the segments 5 from the proximal region 3 (i.e. Insertion end) to the distal region 2 (i.e. steering end)” wherein said stiffener has a second stiffness greater than the first stiffness and is configured to resist bending of said body (Para [0083], line 4-6, “If the internal wire cables 7, 8 are tightened (i.e. first stiffness is before tightened), the flexible region 4 (i.e. body) forms a predetermined geometry, depending on shape, arrangement and size of the segments 5 (i.e. before tightening is the first stiffness and after tightening is second stiffness. Second stiffness is greater than first one as flexible region 4 becomes stiff and turned to a certain geometry. When tightened it obviously prevents bend)”); 
at least one maintenance device coupled to said insertion end of said insertion apparatus (Para [0030], line 1-3, “By way of example, the inspection device can be embodied as a borescope (i.e. maintenance device), more particularly as a borescope for inspecting annular combustion chambers” (In light of specification Para [0033], line 1-4, maintenance device 150 can perform an inspection and /or repair); and 
a displacement mechanism configured to adjust a position of said at least one maintenance device relative to said body (Para [0096], line 9-12, “In particular, the borescope 1 (i.e. maintenance device) can, in the tensioned state, i.e. when the internal cable wires 7 and 8 are tensioned, have specific curvatures. This makes it possible to examine regions of e.g. a combustion chamber (i.e. annular cavity) that are difficult to access (i.e. this teaches a displacement mechanism to adjust a position of the borescope i.e. the maintenance device).”).
positioning the insertion apparatus along the path and into the annular cavity (Para [0032], line 1-4, “The method according to the invention for positioning an inspection device in a cavity relates to an inspection device that comprises a distal region, a proximal region, a flexible region disposed between the distal region and the proximal region, and at least one external guide element”);
 directing the insertion end of the insertion apparatus through the annular cavity (Fig 8, Para [0100], line 1-5); and
	Hannott is silent with regards to positioning a guide in a port of the rotary machine to define a path for an insertion apparatus into the annular cavity, wherein said guide tube includes a plurality of substantially rigid body having a first stiffness and a pliable tip having a second stiffness less than the first stiffness; at least partially helical shape;
	Peters teaches positioning a guide tube (Fig 1, device 2) in a port of the rotary machine to define a path (Para [0012], line 3-7, “The device has a bend-tree guide pipe for introducing a flexible bore- scope. The device also has: a guide for the guide pipe, the guide being configured to provide clear and reproducible positioning and orientation of the guide pipe”) for an insertion apparatus into the annular cavity (Fig 1, combustion chamber 84), wherein said guide tube includes a plurality of substantially rigid body having a first stiffness and a pliable tip having a second stiffness less than the first stiffness(Para[0023], “a bend-free guide pipe for introducing the flexible borescope. The term "bend-free" is intended to mean in this context that the guide pipe has no bends, but instead has only such curves that pushing through a flexible borescope is readily possible. “This clearly explains that as guide tube body is rigid but it can move through the bore in curves so its end i.e. tip has more flexibility (i.e. second stiffness) than body (i.e. first stiffness). So, second stiffness is less than first stiffness) the insertion apparatus comprising (Fig 1, block 1): 
wherein the guide tube is curved to form an at least partially helical shape (Para [0039], line 1-4, “Alternatively, it is possible for the guide mechanism to comprise a helical gear. By rotating the threaded spindle of the helical gear, the guide pipe can be moved relative to the guide”);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include guide tube and guiding mechanism of insertion tool as taught by Peters in view of Hannott for the purpose of secure movement of insertion tool. Therefore, this technique will facilitate secure and proper orientation of the guiding tool and help with effective inspection.
	The combination is silent with regards to wherein said guide tube includes a plurality of positionable segments.
	Grieken teaches wherein said guide tube includes a plurality of positionable segments (Abstract, “The present invention relates to a pipe guide assembly for laying pipes from a ship, the pipe guide assembly comprises: - a plurality of segments (20) pivotally interconnected through hinges (38) in a relation of end to end, each segment comprises at least one pipe support.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include segmented guide tube as taught by Grieken in view of Hannott for the purpose of easy installation. Therefore, this technique will facilitate secure and proper orientation of the guiding tool and help with easy installation of the segments for effective inspection.

Regarding claim 26 the combination of Hannott, Peters and Grieken teaches the limitations of claim 22.
	The combination of Hannott and Grieken is silent with regards to wherein said guide tube includes a substantially rigid body having a first stiffness and a pliable tip having a second stiffness less than the first stiffness, said method further comprising deforming the pliable tip to guide the insertion apparatus into the annular cavity. 
	Peters teaches wherein said guide tube includes a substantially rigid body ( Abstract, “The guide pipe is rigid and shaped in such a manner that an end of the guide pipe that is introduced into the jet engine when the guide is orientated correctly is orientable so as to be directed between two predetermined guide blades”) having a first stiffness and a pliable tip having a second stiffness less than the first stiffness (Para[0023], “a bend-free guide pipe for introducing the flexible borescope. The term "bend-free" is intended to mean in this context that the guide pipe has no bends, but instead has only such curves that pushing through a flexible borescope is readily possible. “This clearly explains that as guide tube body is rigid but it can move through the bore in curves so its end i.e. tip has more flexibility (i.e. second stiffness) than body (i.e. first stiffness). So, second stiffness is less than first stiffness)., said method further comprising deforming the pliable tip to guide the insertion apparatus into the annular cavity (Para [0023]- [0025]). 

Regarding claim 27 the combination of Hannott and Peters and Grieken teaches the limitations of claim 22.
	The combination of Hannott and Grieken is silent with regards to wherein said guide tube is coupled to the port and is sized and shaped to extend from the port to the annular cavity, said guide tube configured to guide said insertion apparatus through the port and into the annular cavity. 
	Peters teaches wherein said guide tube is coupled to the port and is sized and shaped to extend from the port to the annular cavity, said guide tube configured to guide said insertion apparatus through the port and into the annular cavity (Abstract, guide tube inserting inside engine. Also, Para [0023] shows how the tube more around). 

Regarding claim 28 the combination of Hannott and Peters and Grieken teaches the limitations of claim 22.
 Hannott further teaches wherein positioning the at least one maintenance device adjacent a portion of the rotary machine using a displacement mechanism configured to adjust a position of the at least one maintenance device relative to the body comprises pivoting the at least one maintenance device about the insertion end of the insertion apparatus (Para [00030], line 1-3).

Regarding claim 29 the combination of Hannott and Peters and Grieken teaches the limitations of claim 22.
Hannott further teaches wherein positioning the at least one maintenance device adjacent a portion of the rotary machine using a displacement mechanism configured to adjust a position of the at least one maintenance device relative to the body comprises pivoting the at least one maintenance device about the insertion end of the insertion apparatus (Para [0030] and Para [0096]).

 Response to Arguments
Applicant's arguments filed on 06/23/2022 have been fully considered
With regards to remarks about “Claim 1”, the arguments are not persuasive. 
	Applicant argues – “Hannott discloses the flexible region 4 is formed of segments "in the form of hollow cylinders," and further discloses the "internal cable or the internal cables can be routed through the segments through bores in the segments." Hannott is silent with respect to the stiffness of the internal wire cables 7,8 relative to the hollow cylinder segments 8. As best understood, the segments of Hannott are rigid bodies, whereas the cables are flexible cables that can be tensioned or slacked. Hannott fails to disclose or suggest a wire cable 7,8 "has a second stiffness greater than the first stiffness [of the segments] with the insertion apparatus in the curved configuration.”
 Examiner respectfully disagree for following reasons:
	Hannott teaches in para [0083] – “The internal wire cables 7, 8 can likewise be in a slack state or a tensioned state. If the internal wire cables 7, 8 are in a slack state, the segments 5 of the flexible region 4 hang loosely next to one another. If the internal wire cables 7, 8 are tightened, the flexible region 4 forms a predetermined geometry, depending on shape, arrangement and size of the segment”.
Therefore, slack and tensioned state clearly presents different stiffness. Also, it is clear to any ordinary skill in the art that any tensioned part has higher or greater stiffness than any slack part. Thus, the prior art teaches – “a second stiffness greater than the first stiffness [of the segments] with the insertion apparatus in the curved configuration”
With regards to remarks about “Claim 3”, the arguments are not persuasive.
	 Applicant argues – “Nonetheless, claim 3 is hereby amended to recite the body having first and second continuous surfaces surface extending from said steering end to said insertion end. Hannott does not teach the claimed first and second continuous surfaces.”
	Examiner respectfully disagree for following reasons:
The prior art of Hannott is not used to teach the “first and second surface”. Rather prior art of Whitaker has been combined with Hannott to integrate the benefit of special shape of a monitoring tool which is flexible and easily movable. The prior art of Whitaker clearly shows the two surfaces in Fig 2 by 202 and 204 and ensures by the drawing that they are continuous. So, applicant’s argument is mere allegation.
With regards to remarks about “Claim5”, the arguments are not persuasive. 	Applicant argues – “The Office Action at page 3 refers to paragraph [0026] of Dubi: "In an alternative preferred embodiment, however, each inflatable channel comprises a chain of separate segments, wherein each segment is in fluid communication with its neighbors by means of a narrow opening." The Office Action characterizes this disclosure as follows: "Dubi ensures that the tubular arrangement can deflate too and can move the inserting part." Applicant respectfully submits that the disclosed "plurality of segments" of Dubi fail to disclose or suggest "switching the inflatable bladder from the deflated position to the at least partially inflated position adjusts the position of said at least one maintenance device relative to said body," as recited in claim 5.”
 Examiner respectfully disagree for following reasons:
	According to Dubi – “In an alternative version of this embodiment of the device, each inflatable channel may comprise a plurality of separate segments, wherein each segment is isolated from its neighbor and maybe independently inflated and deflated (i.e. “switching the inflatable bladder from deflated position”) by means of a separate inflation/deflation line attached thereto. (Para [0026])”
Thus, Dubi ensures that the tubular arrangement can deflate too and can move the inserting part. Combining this teaching with the insertion device of Hannott would definitely help with movement of the borescope i.e. insertion device and positioned it correctly.

With regards to remarks about “Claim 22”, the arguments are not persuasive. 
	Applicant argues – “Further, as the cited portions of Peters do not disclose or suggest a guide tube having a substantially rigid body having a first stiffness and a pliable tip having a second stiffness less than the first stiffness, the modification of Hannott to include “device 2” of Peters would not result in the subject matter of claim 21.”
	Examiner respectfully disagree for following reasons:
	Peter clearly says that – “For example, Peters does not disclose or suggest a pliable tip having a second stiffness less than the first stiffness of the substantially rigid body of the guide tube. Thus, the modification of Hannott to include “device 2" of Peters would not result in the subject matter of claim 22. For at least this reason. (Abstract)”.
Thus, it is evident that guide tube is rigid. 
	Peter further teaches – “a bend-free guide pipe for introducing the flexible borescope. The term "bend-free" is intended to mean in this context that the guide pipe has no bends, but instead has only such curves that pushing through a flexible borescope is readily possible. (Para [0023])”
	This clearly explains that as guide tube body is rigid but it can move through the bore in curves so its end i.e. tip has more flexibility (i.e. second stiffness) than body (i.e. first stiffness). So, second stiffness is less than first stiffness.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Moeller (US 2006/0258265 A1) – This art teaches a grinding apparatus for use with an endoscope for viewing and blending defects on a turbine engine blade is provided.


	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/14/2022